DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on December 10, 2021 has been entered.
 
Status of Claims
Claims 1-31 are currently pending in the instant application. Claims 6, 8, 11, 13-14, 18, 22, 24-25, and 27-30 are withdrawn from further consideration as being drawn to nonelected species, there being no allowable generic or linking claims. Accordingly, claims 1-5, 7, 9-10, 12, 15-17, 19-21, 23, 26, and 31 are under examination on the merits in the instant case.

Response to Arguments
Applicant’s arguments filed on December 10, 2021 with respect to the §103 and double patenting rejections of record have been fully considered and are persuasive.  The rejections have been withdrawn. 



	Claim Rejections - Improper Markush Grouping
Claims 1-5, 7, 9-10, 12, 15-17, 19-21, 23, 26, and 31 are rejected on the basis that it contains an improper Markush grouping of alternatives.  See In re Harnisch, 631 F.2d 716, 721-22 (CCPA 1980) and Ex parte Hozumi, 3 USPQ2d 1059, 1060 (Bd. Pat. App. & Int. 1984).  A Markush grouping is proper if the alternatives defined by the Markush group (i.e., alternatives from which a selection is to be made in the context of a combination of process, or alternative chemical compounds as a whole) share a “single structural similarity” and a common use. A Markush grouping meets these requirements in two situations. First, a Markush grouping is proper if the alternatives are all members of the same recognized physical or chemical class or the same art-recognized class, and are disclosed in the specification or known in the art to be functionally equivalent and have a common use. Second, where a Markush grouping describes alternative chemical compounds, whether by words or chemical formulas, and the alternatives do not belong to a recognized class as set forth above, the members of the Markush grouping may be considered to share a “single structural similarity” and common use where the alternatives share both a substantial structural feature and a common use that flows from the substantial structural feature. See MPEP §706.03(y).
The Markush grouping of codons comprising different X and Y species is improper because the alternatives defined by the Markush grouping do not share both a single structural similarity and a common use for the following reasons:
In the remarks filed on December 10, 2021, applicant argues that the unnatural bases recited in the claims form unnatural base pairs thus have a common use thus are functionally equivalent by pointing out Li et al. (“Exhibit A”) and WO 2015/021432 (“Exhibit B”). In response, the teachings of “Exhibit A” and “Exhibit B” do not pertain to a triplet codon (e.g., “AXC”, “GAY”) comprising the recited X and Y species as claimed in the instant case. “Exhibit A” and “Exhibit B” pertain to unnatural base pairs formed by “d5SICS-dNaM”, “dSICS-dMMO2”, “dTPT3-dNaM”, and so forth in the context of DNA amplification or site-specific labeling of DNA, not in the context of position-specific unnatural bases within the codon-anticodon pair as claimed in the instant case. The lack of functional equivalence for the claimed species is supported by “Exhibit E”, a post-filing reference, that discloses that only a specific unnatural base at a specific position within a triplet codon is functional. See pages 571-572 and 574. Note that the post-filing reference (“Exhibit E”) teaches that “efficient decoding requires NaM at the second or third position of the codon”. See page 574. As such, the presence of TPT3 (“Y”, the “second base”) in the claimed triplet codon (e.g., “GYC”, “GAY”) as claimed in claim 26 is not known to have a common use in the context of the claimed subject matter. 
As such, neither the instant specification nor the prior art (“Exhibit A” and “Exhibit B”) provides evidence for the functional equivalence such that one species can be substituted for the other with the same function/result. Accordingly, the claims recite an improper Markush grouping of codon species. 
To overcome this rejection, Applicant may set forth each alternative (or grouping of patentably indistinct alternatives) within an improper Markush grouping in a series of independent or dependent claims and/or present convincing arguments that the group members recited in the alternatives within a single claim in fact share a single structural similarity as well as a common use.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-5, 7, 9-10, 12, 15-17, 19-21, 23, 26, and 31 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The instant claims are drawn to an mRNA codon-tRNA anticodon pair (e.g., GXC-GYC) comprising an unnatural base pair at the second or third position, wherein the unnatural base pair is formed for instance by NaM (X) and TPT3 (Y), which are elected by applicant. 
Regarding an unnatural nucleic acid base pair (UBP), the instant specification at best discloses the following: a base pair formed by “NaMA-dNaM pair which can be PCR amplified with a natural base pair-like efficiency and fidelity” (see paragraph 0052); “one pair of unnatural nucleotide triphosphates that can base pair when incorporated into nucleic acids include a triphosphate of d5SICS (d5SICSTP) and a triphosphate of dNaM (dNaMTP)” (see paragraph 0058); “unnatural nucleotides capable of forming an unnatural DNA or RNA base pair (UBP) under conditions in vivo can include 5SICS, d5SICS, NAM, dNAM, and combinations thereof” (see paragraph 0060); and the base pairs formed by “PP:MICS”, “7AI:7AI”, “PICS:PICS”, “3MN:3MN”, and “3FB:3FB” in paragraph 0057 as reproduced below:

    PNG
    media_image1.png
    377
    414
    media_image1.png
    Greyscale

It is clear from the above that the 52-page specification filed in the instant application does not provide adequate written description support for the instantly claimed codon-anticodon pair comprising an UBP formed by NAM-TPT3. That is, there is no guidance whatsoever in the instant specification that leads to the codon-anticodon pair (e.g., GXC-GYC) with a specific UBP, wherein X is NAM, and Y is TPT3. In fact, there is no prophetic or actual working example disclosing the claimed pair, nor is there a disclosure that the instantly claimed pair is specifically contemplated. 
The instant specification at best generically discloses three tables (Table 1, Table 2, and Table 3) from which each of mutant anticodon and mutant codon sequences is selected (see paragraphs 0012-0013), wherein the unnatural base represented by X and Y in each of Tables 1-3 disclosed in paragraph 0012 is selected from a laundry list of unnatural bases disclosed in paragraphs 0014-0015 copied below, wherein underline has been added for emphasis. 

    PNG
    media_image2.png
    957
    707
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    610
    708
    media_image3.png
    Greyscale

As such, there is no evidence in the instant specification as originally filed that reasonably conveys that the instant co-inventors indeed had possession of the instantly claimed subject matter including applicant’s elected species as of the effective filing date sought in the instant case.
As acknowledged by applicant in the remarks filed on December 10, 2021, the state of the prior art relevant to the claimed subject matter was deemed “unpredictable”, thereby providing “no reasonable expectation of success”. See page 14 of the remarks stating the following: “Whether an unnatural nucleobase incorporated into an mRNA strand could base pair with another nucleobase incorporated in a tRNA strand and direct site-specific incorporation of an unnatural amino acid into a polypeptide would have been unpredictable as of the effective filing date of the instant application. As such, a skilled artisan would have had no reasonable expectation of success that the RNA composition of the instant claims could be successfully used for incorporating an unnatural amino acid into a polypeptide.” (emphasis added).
Now, note that the specificity/content of the specification inversely correlates with the state of the prior art knowledge in order to comply with the written description requirement. See MPEP §2163 teaching that “there is an inverse correlation between the level of skill and knowledge in the art and the specificity of disclosure necessary to satisfy the written description requirement. Information which is well known in the art need not be described in detail in the specification. See, e.g., Hybritech, Inc. v. Monoclonal Antibodies, Inc., 802 F.2d 1367, 1379-80, 231 USPQ 81, 90 (Fed. Cir. 1986).” (emphasis added).
The laundry list of species for X and Y forming an UBP for the codon/anticodon pair species listed in Tables 1-3 as disclosed in the instant specification, which is completely silent regarding the claimed subject specific UBPs for the specific codon/anticodon pair species, thus lacks “the specificity of disclosure necessary to fails to comply with the written description requirement”, especially when the lack of relevant prior art knowledge as evidenced by applicant’s acknowledged unpredictability and lack of reasonable expectation of success are taken into consideration. 
	The post-filing reference by Fischer et al. (Nature Chemical Biology, 2020, 16:570-576) submitted as “Exhibit E” on December 10, 2021 indeed supports the lack of pertinent prior art knowledge as the reference expressly teaches that not all codon-anticodon pairs listed in Tables 1-3 of the instant specification and not all unnatural bases disclosed in paragraphs 0014-0015 are functional even when incorporated at the second or third position of the codon. See the following disclosure reproduced from page 571, wherein underline has been added for emphasis.

    PNG
    media_image4.png
    516
    593
    media_image4.png
    Greyscale

As shown above, the post-filing reference published more than 5 years after the effective filing date sought in the instant case expressly discloses non-functionality of TPT3 at the second position of the codon, whereas NaM at the second position of the codon is functional. See also page 572 reporting that “the initial analysis indicated potential decoding only with NaM in the codon and with TPT3 in the anticodon” and page 574 concluding that “efficient decoding requires NaM at the second or third position of the codon and TPT3 or NaM, respectively at the corresponding position of the anticodon.” (emphasis added). 
Further, the post-filing reduction to practice applicant’s elected species of GXC-GYC, wherein X is NAM, and Y is TPT3, as disclosed in Fischer cannot comply with the written description requirement for the elected species, let alone the genus, because it must be the specification itself that demonstrates possession of the claimed subject matter.
“Nor is it sufficient [to comply with the written description requirement], as 
    PNG
    media_image5.png
    1
    1
    media_image5.png
    Greyscale
Ariad argues, that “skilled workers actually practiced this teaching soon after the 1989 application was filed.” See Vas-Cath, 935 F.2d at 1563-64 (holding that a written description analysis occurs “as of the filing date sought”)…. Conversely, we have repeatedly stated that actual “possession” or reduction to practice outside of the specification is not enough. Rather, as stated above, it is the specification itself that must demonstrate possession.” (emphasis added). Ariad Pharmaceuticals Inc. v. Eli Lilly & Co. 593 F3d 1336, 94 USPQ2d 1161 (Fed. Cir. 2010). 
In view of the foregoing, the instant specification fails to reasonably convey that the instant co-inventors had possession of the claimed subject matter as of the filing date sought.

Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANA H SHIN whose telephone number is (571)272-8008. The examiner can normally be reached Monday-Thursday: 8am - 6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RAM SHUKLA can be reached on 571-272-0735. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DANA H SHIN/Primary Examiner, Art Unit 1635